If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


NATHAN CAMPAU, by Next Friend MICHAEL                                 UNPUBLISHED
CAMPAU,                                                               August 6, 2020

               Plaintiff-Appellant,

v                                                                     No. 347622
                                                                      Oakland Circuit Court
TIMOTHY RENAUD, HEATHER RENAUD, and                                   LC No. 2018-163388-NO
TIMOTHY RENAUD,

               Defendants-Appellees.


Before: RIORDAN, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.


PER CURIAM.

       Plaintiff, Nathan Campau, by next friend Michael Campau, appeals as of right an order
granting summary disposition in favor of defendants, Timothy Renaud (father), Heather Renaud,
and Timothy (TJ) Renaud (son). We affirm.

                                        I. BACKGROUND

        This case arises out of a youth soccer game. Plaintiff, then 12 years old, playing goalie
“collided knee to knee” with TJ, then 13 years old, who was playing as a forward for the opposing
team. As a result of the impact, an ambulance was called and plaintiff was taken off the field. All
of the witnesses, including the referees, agreed TJ and plaintiff went for the ball at the same time
and collided in the air. The referee officiating the game testified in a deposition that under the
rules of the game no foul had occurred because of the collision, and TJ was not penalized with a
“red card” or “yellow card.”

         Only plaintiff’s father, Michael Campau, disagreed with that version of events. Campau
testified in a deposition that TJ’s teammate kicked the ball toward plaintiff’s goal, plaintiff jumped
about a foot into the air, caught the ball, and landed. Once plaintiff landed, Campau testified, TJ
ran into plaintiff’s right side and injured his leg. Campau also believed there was a one or two
second delay between when plaintiff caught the ball and when TJ ran into him.



                                                 -1-
        Plaintiff’s soccer coach testified that he had seen plays similar to the one at hand occur in
other soccer games, that players collided with goalies in other soccer games, and that a collision
with a player is a risk inherent in playing the position of goalie. The director of coaching for
plaintiff’s soccer club testified that a scenario wherein a player is going for the ball, the goalie
catches it, and the other player is unable to stop is a hazard that comes with the territory of playing
soccer.

        Plaintiff filed a complaint against defendants alleging negligence, and defendants then filed
a motion for summary disposition. The trial court granted the motion, reasoning that the standard
for recklessness required a “willfulness, like it’s a specific intent,” and that TJ did not appear to
have the intent to collide with plaintiff. The court held that TJ’s conduct did not meet the requisite
standard of recklessness. This appeal followed.

                                   II. STANDARD OF REVIEW

        We review de novo a trial court’s ruling on summary disposition motions. Bennett v
Russell, 322 Mich. App. 638, 642; 913 NW2d 364 (2018). A motion under MCR 2.116(C)(10) tests
the factual sufficiency of a claim. El-Khalil v Oakwood Healthcare, Inc, 504 Mich. 152, 160; 934
NW2d 665 (2019). “A motion brought under MCR 2.116(C)(10) may only be granted when there
is no genuine issue of material fact.” Id. “A genuine issue of material fact exists when the record
leaves open an issue upon which reasonable minds might differ.” Id. (citation and quotation marks
omitted). In making a decision on a motion for summary disposition under MCR 2.116(C)(10),
the trial court considers “the affidavits, pleadings, depositions, admissions, and other evidence
submitted by the parties . . . .” Bennett, 322 Mich. App. at 642 (citation and quotation marks
omitted). When reviewing a motion under MCR 2.116(C)(10), we consider “[t]he relative strength
of the evidence offered by plaintiff and defendants . . . .” El-Khalil, 504 Mich. at 162.

        The party bringing the motion for summary disposition has the initial burden of supporting
its motion with affidavits, depositions, admissions or other documentary evidence. Sprague v
Farmers Ins Exch, 251 Mich. App. 260, 264; 650 NW2d 374 (2002). The burden then shifts to the
party opposing the motion, who must then establish that a genuine issue of material fact exists,
and the opposing party must go beyond mere allegations or denials of the pleadings, and establish
specific facts demonstrating a triable issue of fact. Id. “If the opposing party fails to present
documentary evidence establishing the existence of a material factual dispute, the motion is
properly granted.” Id.

                                      III. APPLICABLE LAW

      Plaintiff argues that there exists a genuine issue of material fact regarding whether TJ’s
conduct was reckless misconduct. We disagree.

        Generally, to prove a claim of negligence, a plaintiff must establish (1) the defendant owed
the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the cause of the
plaintiff’s injury, and (4) the plaintiff suffered damages. Composto v Albrecht, __ Mich App __,
__; __ NW2d __ (2019) (Docket No. 340485); slip op at 1. However, “when people engage in a
recreational activity, they have voluntarily subjected themselves to certain risks inherent in that


                                                 -2-
activity.” Ritchie-Gamester v Berkley, 461 Mich. 73, 87; 597 NW2d 517 (1999). Thus, reckless
misconduct is the standard of care for coparticipants in a recreational activity. Id. at 89.

         A defendant’s violation of an athletic competition rule does not necessarily establish
reckless misconduct; rather, the recklessness standard requires that the defendant’s action
demonstrate a willingness or indifference to the injury of the coparticipant. Id. at 91-93; Behar v
Fox, 249 Mich. App. 314, 319, 321; 642 NW2d 426 (2001). Conduct within the range of ordinary
activity involved in the sport is not reckless. Ritchie-Gamester, 461 Mich. at 90 n 10. A participant
accepts the risk of injury from dangers that are “inherent in the activity,” and are “obvious and
necessary,” and players expect that “no liability will arise unless a participant’s actions exceed the
normal bounds of conduct associated with the activity.” Id. at 87, 94. “[T]he risk of injury from
a collision or kick is present whenever an individual plays soccer.” Behar, 249 Mich. App. at 318.

         Here, the risk of collision was an inherent, foreseeable risk of the game of soccer, and
plaintiff consented to that risk. Plaintiff’s soccer coach and director of coaching testified that
collisions are common in soccer, and that this type of collision in particular, between an attacking
player and a goalie, also is common. Plaintiff’s soccer coach testified that he witnessed similar
collisions between players and goalies in other soccer games, and that a collision with a player is
a risk inherent in playing the goalie position. Determining whether a risk is inherent in an activity
is “objective and focuses on what risks a reasonable participant, under the circumstances, would
have foreseen.” Bertin v Mann, 502 Mich. 603, 620; 918 NW2d 707 (2018).

        Campau’s conflicting account of the collision does not create a genuine issue of material
fact. Accepting plaintiff’s version of the events as true, that TJ collided with plaintiff one to two
seconds after plaintiff landed, this evidence still does not support a finding that TJ was “willing”
to injure plaintiff. Id. The referee testified that, in his experience, sometimes a player will collide
with a goalie after the goalie has caught the ball; if the collision is approximately one second from
the goalie’s catch and they make some contact, the player will get a yellow card. During this game,
the referee did not issue a yellow card, and upon reviewing his written notes from the game, he
stated, “since there were no cards I must have felt that it was just an unfortunate collision between
the two and there was no need to give a card.” The factual circumstances of this case do not
amount to recklessness by TJ. Rather, at most, TJ’s conduct could be considered to be a technical
foul or rule violation.1 Id.; Behar, 249 Mich. App. at 321.

       The only evidence of recklessness that plaintiff submitted to the trial court was his father’s
deposition testimony:




1
  The issuance of a technical foul or rule violation does not necessarily imply reckless conduct.
Our Supreme Court has stated that it does not believe that “a player expects an injury, even if it
results from a rule violation, to give rise to liability. Instead, . . . players participate with the
expectation that no liability will arise unless a participant’s actions exceed the normal bounds of
conduct associated with the activity.” Ritchie-Gamester, 461 Mich. at 94. Thus, in cases such as
this one, where no technical foul or rule violation issued, we see even less reason to infer TJ’s
conduct meets the requisite standard of recklessness.

                                                 -3-
               Q. And so do you believe the play was malicious by the other player?

               A. I believe it was reckless.

               Q. You think it was reckless? How so?

              A. The fact that he had possession of the ball, his location on the field as a
       goalkeeper. You know, I’ve been playing soccer for over 40 years and I feel like
       when a keeper has the ball or possession of the ball, you're supposed to know -- be
       aware of where he’s at. So I feel that he ran in recklessly.

               Q. So would you say that it was outside of a normal soccer play?

               A. Yes.

              Q. Because when the keeper has the ball, you’re supposed to be aware of
       where he’s at?

               A. Correct.

               Q. Have you ever in your years of playing soccer seen another player
       collide with a goalie when they had the ball?

               A. I have.

               Q. And in those instances, have you seen penalties given?

               A. Yes.

              Q. And would it be like a yellow card or red card or both, just a foul, what
       have you seen issued?

             A. Unfortunately, recently it's just been a foul. In the years past, they
       changed the rules where it would have been a card.

       We find this to be insufficient to create a factual question as to TJ’s recklessness. It is clear
from the testimony that plaintiff’s father’s subjective assessment of the events amounts to a
potential soccer rule violation. His assessment has no relevance to an objective analysis of reckless
conduct required by the legal standard set forth in Ritchie-Gamester. As such, the evidence
presented in this case does not suggest factual questions for a jury upon which reasonable minds
might differ. El-Khalil, 504 Mich. at 160; Maiden v Rozwood, 461 Mich. 109, 123; 597 NW2d 817
(1999) (in considering whether there exists a genuine issue of material fact, the court may consider
evidence that is substantively admissible, although it does not have to be in admissible form).

                                        IV. CONCLUSION

        The trial court did not commit error requiring reversal when it granted summary disposition
in favor of defendants. The evidence, viewed in the light most favorable to plaintiff, did not


                                                  -4-
demonstrate that TJ’s conduct amounted to recklessness. Accordingly, we affirm.

                                                         /s/ Michael J. Riordan
                                                         /s/ Amy Ronayne Krause




                                             -5-